Adams, J.
— The errors assigned and relied on for reversal in this cause are that the court erred (1) in overruling appellant’s motion for a continuance, and (2) in overruling appellant’s motion to reinstate said cause.
1. The overruling of a motion for a continuance is cause for a new trial, but cannot be made an independent assignment or error, and when so assigned, no question is presented. Arbuckle v. McCoy (1876), 53 Ind. 63; Westerfield v. Spencer (1878), 61 Ind. 339; Hutts v. Shoaf (1882), 88 Ind. 395.
2. Appellant has waived the second specification of error, by failing to set out in her brief the motion to reinstate, or the substance thereof. She has also failed tb state any point or proposition of law, and has cited no authority supporting this specification of error. Pitts*264burgh, etc., R. Co. v. Collins (1907), 168 Ind. 467, 472, 80 N. E. 415.
There being no question presented for decision by this conrt, the judgment is affirmed.
Lairy, J., not participating.
Note. — Reported in 98 N. E. 303. See, also, under (1) 2 Cyc. 999; (2) 2 Cyc. 1014. As to when denial of motion for a continuance is error, see 47 Am. Dec. 101.